DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 and 3/23/2021 were filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains line numbers and thus does not meet the standard of conciseness.  Additionally, the last three lines of the abstract are drawn to other “apparatuses” other than a refrigerator.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Regarding Claim 1, the recitation of “...a memory storing meal pattern information of a user, fruit consumption pattern information, and highest sugar content temperature information,” renders the claim unclear because it is unclear to what “highest sugar content temperature information” refers.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a memory storing meal pattern information of a user, fruit consumption pattern information, and fruit highest sugar content temperature information - - for clarity.

Regarding Claim 2, the recitation of “...wherein the meal pattern information comprises information in which information on a meal start time point, a meal end time point, and a meal required time of the user recorded by meals is listed by specific dates,” renders the claim unclear because the claim is redundant to the extent a start and end time is equivalent to a meal “required time.”  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the meal pattern information comprises information in which information on a meal start time point[[,]] and a meal end time point





Regarding Claim 6, the recitation of “...the controller calculates a highest sugar content value arrival time required for the fruit to reach a temperature having the highest sugar content value from a temperature of the first zone on the basis of a highest sugar content value arrival time information,” renders the claim unclear because the claim only states a problem solved or a result obtained and does not claim what structure or steps accomplishes the claimed function.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claim 11, the recitation of “...wherein the controller identifies a type of the fruit moved to the second zone,” renders the claim unclear because the claim only states a problem solved or a result obtained and does not claim what structure or steps accomplishes the claimed function.  A controller in and of itself cannot identify fruit.  A sensor or some other structure would enable the controller to perform the recited function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2017/0053516), Eaton et al. (US2020/0000113) and Daczko et al. (US2015/0071757) in view of Wiklinski et al. (US2013/0186124).

Regarding Claims 1 and 18, Wu teaches an intelligent refrigerator [0118; fig 3F] comprising: a refrigerator compartment [0065; fig. 3C]; a memory [604] storing meal pattern information of a user [0079; 0080; Table 2; Table 3], fruit consumption pattern information [0079; 0080; Table 2; Table 3]; a tray [33; at fig. 3C] in which a fruit is stored in the refrigerator compartment [0069].  
Wu does not teach a fruit highest sugar content temperature information; a rail provided at a lower end portion of the tray and controlling movement of the fruit between a first zone and a second zone of the tray; and a controller controlling movement of the rail so that a fruit selected on the basis of the fruit consumption pattern information is moved from the first zone to the second zone at a specific time point predicted on the basis of the meal pattern information of the user, wherein the second zone is a space in which a temperature is controlled so that the fruit has a highest sugar content value on the basis of highest sugar content temperature information.
However, Eaton teaches a fruit ripening device [0002] having a memory [database 1100; fig 11; 0092] that stores fruit highest sugar content temperature information [0096-0100; figs 12 & 13; where one skilled in the art would recognize the correlation between ripeness and sugar content i.e. as ripeness increases...sugar content increases] for the obvious advantage of preserving fruit to a desired ripeness level [0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Wu to have a fruit highest sugar content temperature information in view of the teachings of Eaton in order to preserve fruit to a desired ripeness level.
Also, Daczko teaches a refrigerator [0001] having a rail [57] provided at a lower end portion of the tray and controlling movement of food items [12; where fruit is a food item] between a first zone and a second zone of a tray [at least surface 42; 0034; figs 1-3]; and a controller [18] controlling movement of the rail so that a food item selected on the basis of various criteria is moved from the first zone to the second zone at a specific time point predicted on the basis of the various criteria [0033; where one skilled in the art would recognize that criteria can be a consumption pattern]. Daczko teaches that this arrangement enhances access to desired food items and thereby improve the system [0004]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Wu to  have a rail provided at a lower end portion of the tray and controlling movement of the fruit between a first zone and a second zone of the tray; and a controller controlling movement of the rail so that a fruit selected on the basis of the fruit consumption pattern information is moved from the first zone to the second zone at a specific time point predicted on the basis of the meal pattern information of the user in view of the teachings of Daczko in order to enhance access to desired food items and thereby improve the system.
Lastly, Wiklinski teaches a refrigerator system having a first zone and a second zone [0001; 0013] having wherein the second zone is a space in which a temperature is controlled so that a fruit has a highest sugar content value on the basis of highest sugar content temperature information [0027; 0028].  Wiklinski teaches that this arrangement arranges food items based on optimal temperatures and thereby improve the system [0028]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Wu to  have  wherein the second zone is a space in which a temperature is controlled so that the fruit has a highest sugar content value on the basis of highest sugar content temperature information in view of the teachings of Wiklinski in order to arrange food items based on optimal temperatures and thereby improve the system.
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Wu as modified above.

Regarding Claim 3, Wu, as modified, teaches the invention of Claim 1 above and Wu teaches where the fruit consumption pattern information comprises at least one of date on which the user consumes a specific fruit, type information of the specific fruit, and the consumed number of the specific fruit [0079; 0080; Table 2; Table 3].


Regarding Claim 4, Wu, as modified, teaches the invention of Claim 1 above and Eaton teaches wherein the highest sugar content temperature information comprises information in which a temperature at which a specific fruit has a highest sugar content value is listed by fruits [0096-0100; figs 12 & 13].

Regarding Claim 5, Wu, as modified, teaches the invention of Claim 1 above and Wiklinski teaches wherein the first zone is a space in which a temperature is controlled to maximize a storage period of the fruit [0001; 0013; where zone temperature is controlled to optimize storage].

Regarding Claims 6 and 19, Wu, as modified, teaches the invention of Claim 1 above and Eaton teaches wherein the memory further stores a highest sugar content value arrival time information listing a time taken for a specific fruit to reach a temperature having a highest sugar content value from a specific temperature by fruit types [0096-0100; figs 12 & 13], and the controller calculates a highest sugar content value arrival time required for the fruit to reach a temperature having the highest sugar content value from a temperature of the first zone on the basis of a highest sugar content value arrival time information [0096-0100; figs 12 & 13].
For Clarity, in regard to Claim 19, the method as claimed is carried out during the normal operation of the apparatus of Wu as modified above.





Regarding Claim 7, Wu, as modified, teaches the invention of Claim 6 above and Wu, as modified, teaches wherein if the highest sugar content value arrival time is shorter than the meal required time of the user, the specific time point is later than the meal start time of the user [As modified above, see the rejection of claim 1 above for detailed discussion.  The prior art inherently teaches the claimed limitation because the limitation is not a positively recited limitation that further limits the prior art structure as recited in claim 1].

Regarding Claim 8, Wu, as modified, teaches the invention of Claim 6 above and Wu, as modified, teaches wherein if the highest sugar content value arrival time is longer than the meal required time, the specific time point is earlier than the meal start time of the user [As modified above, see the rejection of claim 1 above for detailed discussion.  The prior art inherently teaches the claimed limitation because the limitation is not a positively recited limitation that further limits the prior art structure as recited in claim 1].

Regarding Claim 9, Wu, as modified, teaches the invention of Claim 6 above and Wu, as modified, teaches wherein if the highest sugar content value arrival time is equal to the meal required time of the user, the specific time point is equal to the meal start time of the user [As modified above, see the rejection of claim 1 above for detailed discussion.  The prior art inherently teaches the claimed limitation because the limitation is not a positively recited limitation that further limits the prior art structure as recited in claim 1].

Regarding Claim 10, Wu, as modified, teaches the invention of Claim 1 above Wu teaches a camera [608] detecting that the user starts to have a meal [0079; 0080; Table 2; Table 3].

Regarding Claim 11, Wu, as modified, teaches the invention of Claim 11 above and Wu teaches wherein the controller identifies a type of the fruit moved to the second zone [0006; 0016; 0066; where the function is realized by operating the modified device of Wu].

Regarding Claim 12, Wu, as modified, teaches the invention of Claim 11 above and Wu teaches wherein the controller identifies the type of the fruit on the basis of the fruit consumption pattern information [0079; 0080; Table 2; Table 3].

Regarding Claim 13, Wu, as modified, teaches the invention of Claim 11 above and Wu teaches a fruit recognition sensor [at least camera 608], wherein the controller controls the fruit recognition sensor to identify the type of the fruit [0066].

Regarding Claims 14 and 20, Wu, as modified, teaches the invention above and Daczko teaches wherein the controller controls the rail to move the fruit of the second zone to the first zone if the user does not consume the fruit for a predetermined time after the meal end time point [0033; where one skilled in the art would recognize that criteria can be a consumption pattern].



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2017/0053516), Eaton et al. (US2020/0000113), Daczko et al. (US2015/0071757) and Wiklinski et al. (US2013/0186124) as applied to claim 1 above, and further in view of Patel et al. (US2009/0123580).

Regarding Claim 2, Wu, as modified, teaches the invention of Claim 1 above but does not explicitly teach wherein the meal pattern information comprises information in which information on a meal start time point and a meal end time point is listed by specific dates.
However, Patel teaches a method of storing a meal pattern [0094] where the meal pattern information comprises information in which information on a meal start time point and a meal end time point is listed by specific dates [0064] for the obvious advantage of fostering improved eating habits.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Wu to have  wherein the meal pattern information comprises information in which information on a meal start time point and a meal end time point is listed by specific dates in view of the teachings of Patel in order to foster improved eating habits.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2017/0053516), Eaton et al. (US2020/0000113), Daczko et al. (US2015/0071757) and Wiklinski et al. (US2013/0186124) as applied to claim 11 above, and further in view of Hui et al. (US2019/0229850).


Regarding Claim 15, Wu, as modified, teaches the invention of Claim 11 above and Wu teaches a communication unit [616; 0194] and a controller [602; fig 6].  Wu does not teach where the controller controls the communication unit to receive downlink control information (DCI) used for scheduling transmission of information on the type of the fruit from a network, and the information on the type of the fruit is transmitted to the network on the basis of the DCI.
However, Hui teaches a refrigerator [0151] having a communication unit [111, 114] and a controller [120] where the controller controls the communication unit to receive downlink control information (DCI) used for scheduling transmission of information on the type of the fruit from a network [0157; 0214], and the information on the type of the fruit is transmitted to the network on the basis of the DCI [0214; 0157; fig 23]. Hui teaches that this arrangement enhances performance of the system [0072]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Wu to  have where the controller controls the communication unit to receive downlink control information (DCI) used for scheduling transmission of information on the type of the fruit from a network, and the information on the type of the fruit is transmitted to the network on the basis of the DCI in view of the teachings of Hui in order to enhance performance of the system.

Regarding Claim 16, Wu, as modified, teaches the invention of Claim 15 above and Hui teaches wherein the controller controls the communication unit to perform an initial access procedure with the network on the basis of a synchronization signal block (SSB) [0019; fig 4], the information on the type of the fruit is transmitted to the network through a physical uplink shared channel (PUSCH) [0214; 0319] and the SSB and a demodulation reference signal (DM-RS) of the PUSCH is quasi- co-located, QCL, for a QCL type D [0019; 0260; 0261].

Regarding Claim 17, Wu, as modified, teaches the invention of Claim 15 above and Eaton teaches the controller [112] controls a communication unit [120] to transmit information on the type of the fruit from an Al processor included in the network [where the AI processor is the driver of the graphics card of the camera which is used to identify a type of fruit;  0031; 0085], and the controller controls the communication unit to receive the highest sugar content temperature information in which information regarding the type of the fruit is Al-processed from the Al processor [0096-0100; figs 12 & 13].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (US2014/0095479), cited to teach an intelligent refrigerator;
Koenig (US2002/0015723), cited to teach a fruit consumption pattern;
Lui (CN106052296), cited to teach a fruit recognition sensor and AI processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763